Case 4:20-cv-00835-SDJ-KPJ Document 80 Filed 08/26/21 Page 1 of 1 PageID #: 321




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  CRAIG CUNNINGHAM,                              §
                                                 §
        Plaintiff,                               §
                                                 §
  v.                                             §    Civil Action No. 4:20-cv-835-SDJ-KPJ
                                                 §
  KP LIFESTYLES, LLC et al.,                     §
                                                 §
        Defendants.

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On July 15, 2021, the Magistrate Judge entered proposed findings of fact and recommendations

 (the “Report”) (Dkt. #69) that Defendants Preferred Membership Corporation (“PMC”) and
        .
 Access VG, LLC’s (“Access VG”) Motions to Dismiss (Dkts. #28, #34) be granted, as the Court

 cannot exercise personal jurisdiction over PMC or Access VG.

        Having received the Report of the United States Magistrate Judge, and no timely objections

 being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

 are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

        Accordingly, PMC and Access VG’s Motions to Dismiss (Dkts. #28, #34) are GRANTED.

          Plaintiff’s claims against PMC and Access VG are DISMISSED WITH PREJUDICE.

           So ORDERED and SIGNED this 26th day of August, 2021.




                                                            ____________________________________
                                                            SEAN D. JORDAN
                                                            UNITED STATES DISTRICT JUDGE
